Day, J.
I. Upon the trial, one of the witnesses for the State was permitted to look at the minutes of his testimony before the grand jury, for the purpose of refreshing his memory. This action of the court is assigned as error.
A witness, for the purpose of refreshing and assisting his memory, may use a written instrument or memorandum, though not made by himself, provided, after inspecting it, he can speak to the facts from his own recollection. 1 Green-leaf on Evidence, section 436. There was no error in permitting the witness to look at the minutes of his evidence for the purpose above indicated.
t. criminal law : evideuce: credit to be given testimony. II. The defendants object to the 10th instruction of the court. This instruction is, in substance, that where it is shown that the reputation for truth of a witness ., . .-it is bad, ms evidence is not necessarily destroyed, 7# J J 7 but it is to be considered under all the circumstances described in the evidence, and given such weight as the jury believe it entitled to, and to be disregarded if they believe it entitled to no- weight. The instruction, we think, announces a. correct view of law.
All of the other questions involved in this case have been determined adversely to the appellants in the case of the State against these same defendants, ande, 84 and 154.
Affirmed.